Locher, J.,
concurring. I agree with today’s interpretation of R.C. 713.11. However, I write separately to address my concern with the ultimate result of our ruling.
I find it unfortunate that, outside of pursuing a suit for injunction pursuant to R.C. 713.13, neighboringlandowners like the Morks, and cities such as Tallmadge, are without remedy in cases such as the one at bar. Regrettably, overworked city officials such as zoning inspectors do err in granting requests for certificates, permits, and other documents of that nature, just as they err in denying such requests.
As our cities become more crowded and developed, the competition for real estate intensifies. Unsophisticated residential landowners may find themselves facing the prospect of having unwelcome neighbors such as hazardous waste treatment plants or landfills right next door. Thus, they are in need of all the “legal weapons” they can muster to lawfully *44protest any unwanted intrusions upon the inviolability of their neighborhoods.
Therefore, I take this opportunity to urge the legislature to amend the language of R.C. 713.11 to allow appeals from the grant of a zoning certificate. I would also urge the city of Tallmadge to frame and adopt a charter pursuant to Section 7, Article XVIII of the Ohio Constitution if it wishes to determine its own plan of local self-government which would include instituting ordinances such as the one at bar. While in matters of substantive local self-government the chartered or non-chartered municipality distinction is irrelevant, non-chartered municipalities must adhere to state statute in procedural matters of local self-government pursuant to Section 3, Article XVIII of the Ohio Constitution. Northern Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 15 O.O. 3d 450, 402 N.E. 2d 519. See, also, Wintersville v. Argo Sales Co. (1973), 35 Ohio St. 2d 148, 64 O.O. 2d 88, 299 N.E. 2d 269; and Morris v. Roseman (1954), 162 Ohio St. 447, 55 O.O. 255, 123 N.E. 2d 419.
This required adherence can ultimately produce less than satisfying results in matters of local concern. Today’s result will certainly be less than satisfying to the citizens and officials of Tallmadge.
Wright, J., concurs in the foregoing concurring opinion.